           Case 3:17-cv-05769-RJB Document 187 Filed 08/29/19 Page 1 of 2
                                                                    The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9    UGOCHUKWU GOODLUCK                             Case No, 3:17-cv-05769-RJB
      NWAUZOR, FERNANDO AGUIRRE-
10    URBINA, individually and on behalf of all
      those similarly situated,
11                                                   ORDER GRANTING STIPULATED
              Plaintiffs/Counter-Defendants,         MOTION FOR EXTENSION OF
12                                                   EXPERT DISCLOSURE DEADLINES
      v.
13
      THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16           This Court, having reviewed Plaintiffs Ugochukwu Nwauzor and Fernando Aguirre-
17   Urbina and Defendant The GEO Group, Inc.'s (collectively, the "Parties") Stipulated Motion
18   for Extension of Expert Disclosure Deadlines (the "Motion"), finds good cause exists and the
19   Motion is timely, and therefore GRANTS the Motion. The Parties shall have through and
20   including September 11, 2019 to disclosure their respective experts.                Rebuttal expert
21   disclosures will be due thirty (30) days after expert disclosure, or no later than October 11,
22   2019.
23           IT IS SO ORDERED.
24           This the 29th day of August, 2019.
25

26

27
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
     ORDER GRANTING STIPULATED
     MOTION FOR EXTENSION OF EXPERT                                       AKERMAN LLP
     DISCLOSURE DEADLINES
     (3:17-CV-05769-RJB) – PAGE 1                                   1900 Sixteenth Street, Suite 1700
                                                                        Denver, Colorado 80202
                                                                       Telephone: 303-260-7712
          Case 3:17-cv-05769-RJB Document 187 Filed 08/29/19 Page 2 of 2



 1

 2
     PRESENTED BY:
 3
     By: s/ Jamal Whitehead
 4   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 5
     Lindsay L. Halm, WSBA #37141
 6   Jamal N. Whitehead, WSBA #39818

 7   Counsel for Plaintiffs

 8   By: s/ Colin L. Barnacle
     AKERMAN LLP
 9   Colin L. Barnacle (Admitted pro hac vice)
     Christopher J. Eby (Admitted pro hac vice)
10   Ashley E. Calhoun (Admitted pro hac vice)
11
     Counsel for Defendant The GEO Group, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING STIPULATED                             AKERMAN LLP
     MOTION FOR EXTENSION OF EXPERT
     DISCLOSURE DEADLINES                             1900 Sixteenth Street, Suite 1700
                                                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                        Telephone: 303-260-7712
